Citation Nr: 0100873	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  97-29 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error in a March 
1997 award of November 26, 1996, as the effective date for a 
grant of service connection for tinnitus.

2.  Entitlement to an effective date earlier than 
November 26, 1996, for the grant of service connection for 
hearing loss.

3.  Evaluation of service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from June 14, 1971, to 
November 29, 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1997 decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for bilateral 
hearing loss, and evaluated it as non-compensably disabling, 
effective from November 26, 1996.  In September 1999, the RO 
granted a higher (20 percent) evaluation, effective from May 
10, 1999.  

In November 1999, an RO hearing officer found that there was 
no error in a March 1997 award of November 26, 1996, as the 
effective date for the award of service connection for 
tinnitus.  This issue was addressed in a supplemental 
statement of the case (SSOC) issued on November 18, 1999.  
The veteran's representative has argued that this issue is 
also on appeal before the Board, along with the previously 
developed question of effective date for the award of service 
connection for hearing loss, and question of a higher rating 
for the bilateral hearing loss. 

(The issue of entitlement to a higher evaluation for the 
veteran's service-connected hearing loss will be addressed in 
the remand that follows this decision.)


FINDINGS OF FACT

1.  The issue of clear and unmistakable error in a March 1997 
rating decision as to the effective date for the award of 
service connection for tinnitus was first addressed in a 
November 18, 1999, SSOC.


2.  No timely substantive appeal was received as to the clear 
and unmistakable error issue.

3.  The veteran was separated from active military service on 
November 29, 1973.

4.  He filed a claim on December 5, 1973, for service 
connection for left ear hearing loss, which claim was not 
adjudicated by the RO until it addressed the question of 
service connection for bilateral hearing loss in March 1997.

5.  A claim of service connection for right ear hearing loss 
was not received until November 26, 1996.


CONCLUSIONS OF LAW

1.  The veteran is statutorily barred from appealing a 
November 1999 denial of a claim of clear and unmistakable 
error in the March 1997 award of November 26, 1996, for the 
grant of service connection for tinnitus.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 
20.302(c), 20.303 (2000).

2.  An effective date of November 30, 1973, for the grant of 
service connection for left ear hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5101, 5110 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.150, 3.151, 3.155, 3.158, 3.400 (2000).

3.  An effective date earlier than November 26, 1996, for the 
grant of service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5101, 5110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.150, 3.151, 3.155, 3.158, 3.400 
(2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

As noted above, the veteran's representative has argued that 
the Board has jurisdiction to consider a November 1999 denial 
of a claim of clear and unmistakable error in a March 1997 
award of November 26, 1996, as the effective date for the 
award of service connection for tinnitus.  In this regard, it 
should be pointed out that ordinarily an appeal "consists of 
a timely filed Notice of Disagreement (NOD) in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal."  38 C.F.R. § 20.200 
(emphasis added).  The Substantive Appeal can be set forth on 
a VA Form 9 (Appeal to the Board of Veterans' Appeals) or on 
correspondence specifically identifying the issues appealed 
and setting out specific arguments relating to errors of fact 
or law made by the RO.  38 C.F.R. § 20.202.  To be considered 
timely, the Substantive Appeal must be filed within 60 days 
from the date that the RO mails the SOC to the appellant or 
within the remainder of the one-year period from the date of 
mailing of the notification of the determination being 
appealed.  38 C.F.R. § 20.302(b).  However, when a SSOC is 
issued that addresses issue(s) that were not included in the 
original SOC, a Substantive Appeal must be filed with respect 
to the new issue(s) within 60 days in order to perfect an 
appeal.  38 C.F.R. § 20.302(c).

Additionally, VA regulations provide that the period for 
filing a Substantive Appeal may be extended for good cause.  
38 C.F.R. § 20.303.  The request for such an extension must 
be in writing and must be made prior to the expiration of the 
time limit for filing which would otherwise apply.  Id.  When 
calculating whether the time period has run to file a 
Substantive Appeal, if a postmark is not of record, the 
postmark date will be presumed to be five days prior to the 
date of receipt of the document by VA.  Saturdays, Sundays 
and legal holidays will be excluded in calculating this date.  
Moreover, in computing the time limit for filing, the first 
day of the specified period will be excluded and the last day 
included.  Furthermore, where the time limit would expire on 
a Saturday, Sunday, or legal holiday, the next succeeding 
workday will be included in the computation.  38 C.F.R. 
§ 20.305 (2000).  There are also situations where, when 
additional pertinent evidence is received during the time 
allowed for perfecting an appeal, VA must afford the claimant 
at least 60 days from the mailing date of a SSOC to perfect 
an appeal, even if the additional 60-day period would extend 
the expiration of the original appeal period.  VAOPGCPREC 9-
97 (Feb. 11, 1997).  If the claimant fails to file a 
Substantive Appeal in a timely manner, and fails to timely 
request an extension of time, "he is statutorily barred from 
appealing the RO decision."  Roy v. Brown, 5 Vet. App. 554, 
556 (1993).  Cf. Rowell v. Principi, 4 Vet. App. 9 (1993).

In the present case, the Board finds that the veteran did not 
timely file a Substantive Appeal.  He was not granted an 
extension of time to file, and no additional pertinent 
evidence was received during the time allowed for perfecting 
an appeal which would have extended the time for filing.  
Specifically, the record shows that the RO, in a November 18, 
1999, SSOC, addressed for the first time the veteran's claim 
of clear and unmistakable error.  This SSOC was issued the 
same day.  However, a review of the record on appeal reveals 
that the veteran thereafter failed to file any subsequent 
statement with the RO that could be construed as a 
Substantive Appeal.  Although the veteran's representative 
subsequently filed additional documentation that addressed 
this issue--a VA Form 646 that was prepared in February 2000 
and a brief in support of the appeal in March 2000, neither 
document were received before the time period for filing a 
Substantive Appeal had passed (60 days after the SSOC was 
issued).  Tomlin v. Brown, 5 Vet. App. 355 (1993); 38 C.F.R. 
§§ 20.302(c), 20.305 (2000).  Consequently, the Board finds 
that, absent a timely filed Substantive Appeal, the veteran 
is statutorily barred from appealing the issue first 
addressed in the November 18, 1999, SSOC.  The Board does not 
have jurisdiction to consider an appeal from this denial.  
38 C.F.R. § 20.200; Roy, supra.

Earlier Effective Date-Hearing Loss

The veteran and his representative claim that the veteran is 
entitled to an earlier effective date for the grant of 
service connection for hearing loss dating back to the 
veteran's separation from military service.  Specifically, 
they argue that, in December 1973, within one year of the 
veteran's separation from military service, the veteran filed 
a claim of service connection for hearing loss which was 
never adjudicated by VA, or at least not until March 1997 
when action was finally taken.  

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides:

[t]he effective date of an award of 
disability compensation to a veteran 
shall be the day following the date of 
discharge or release [from service] if 
application therefor is received within 
one year from such date of discharge or 
release.

See also 38 C.F.R. § 3.400(b)(2) (2000) (to the same effect).  
Otherwise, in cases where the application was not filed until 
more than one year after service, the effective date will be 
the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  Id.  The date of claim is the 
date of receipt.  38 U.S.C.A. § 5110(a).

In order for benefits to be paid, a specific claim in the 
form prescribed by VA must be filed.  38 C.F.R. § 3.151.  
When, however, an informal communication is filed which 
expresses an intent to apply for one or more benefits, such a 
communication will be considered an informal claim, and an 
application form will be forwarded to the claimant which, if 
completed and received within a year from the date it was 
sent to the claimant, will be considered filed as of the date 
of receipt of the informal communication.  38 C.F.R. § 3.155.  
An informal claim is any communication or action indicating 
an intent to apply for one or more VA benefits.  The 
communication may be from the claimant, the representative, a 
Member of Congress or anyone acting as next friend of a 
claimant who is not sui juris.  Id; also see Servello v. 
Derwinski, 3 Vet. App. 196, 198 (1992) (the provisions of 
38 U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  "'Application' is not defined in 
the statute.  However, in the regulations, 'claim' and 
'application' are considered equivalent and are defined 
broadly to include 'a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit.'").

Where evidence requested in connection with an original 
claim, a claim for an increase, or to reopen, or for the 
purpose of determining continued entitlement is not furnished 
within 1 year after the date of request, the claim will be 
considered abandoned, and benefits may not be paid earlier 
than the date of filing of a new claim.  38 C.F.R. 
§ 3.158(a).

The veteran separated from military service on November 29, 
1973.  On December 5, 1973, he filed with the Chicago, 
Illinois RO a VA Form 21-526e, Application for Compensation 
or Pension at Separation from Service, along with a copy of 
his DD 214.  The December 1973 application was signed by the 
veteran and dated October 19, 1973.  Under the heading 
"Nature of Sickness . . ." (Box 6) the veteran typed, among 
other things, "[u]nilateral left s/n hearing impairment."

On January 3, 1974, the RO prepared a VA Form, 21-6789, 
Deferred or Confirmed Rating Decision, which showed that this 
was an original claim and indicated that the veteran would be 
scheduled for a VA examination.  (Specifically, the VA Form 
21-6789 contained the writing, "2507 at once").  The RO 
sought copies of the veteran's service medical records, but 
the record is otherwise silent until December 5, 1996.  

On November 26, 1996, the veteran filed with the Cleveland, 
Ohio RO a VA Form 21-526e, Application for Compensation or 
Pension at Separation from Service, along with a copy of his 
DD 214.  The November 1996 application included a claim of 
service connection for a hearing condition.  

The veteran testified at a personal hearing at the RO in 
September 1999.  He reported that he first developed hearing 
problems in June 1971.  This occurred after he had been on 
the rifle range.  Following military service, on December 5, 
1973, he filed an application for service connection for 
unilateral left ear impairment.  The veteran testified that 
he thought that his 1973 application would act as a claim for 
both left and right ear hearing loss.  He said that, 
following the 1973 application, the RO did not contact him 
and his claim was never adjudicated.  Next, the veteran 
reported that he lived at the address he had given the RO in 
1973 until April 1974.  Moreover, because it was his mother's 
address, it remained his permanent address for some time 
thereafter.  He moved to Ohio in July 1985.  The veteran said 
that he waited until 1996 to re-file his claim because he had 
assumed that VA had done everything necessary to process his 
claim, and that no further action was required of him.

As to the veteran's claim for an effective date prior to 
November 26, 1996, the Board finds that the record shows that 
a specific claim in the form prescribed by VA was first filed 
on December 5, 1973.  38 C.F.R. § 3.151.  However, his 1973 
claim was limited to impaired hearing in the left ear.  
Specifically, the Board notes that the record shows that on 
December 5, 1973, the RO received from the veteran a 
completed application for service-connected compensation 
benefits that included a claim of service connection for 
"[u]nilateral left s/n hearing impairment."  The December 
1973 application was received within one year after the 
veteran's separation from military service.  38 C.F.R. 
§ 3.400(b)(2).  Moreover, while the RO reported that the 
veteran had abandoned the December 1973 application, nothing 
in the record supports this conclusion.  The record neither 
shows that the veteran failed to show for a scheduled VA 
examination nor that he failed to respond in a timely manner 
to an RO information request.  See 38 C.F.R. §§ 3.158, 3.330; 
Hyson v. Brown, 5 Vet. App. 262 (1993).  In addition, the 
record shows that no adjudicatory action was taken until 1997 
when service connection was granted.  Therefore, it may be 
said that the claim, at least as to the left ear, was pending 
from the time the veteran filed the 1973 application.  The 
Board concludes that an earlier effective date for the grant 
of service connection for left ear hearing loss is therefore 
warranted.  38 U.S.C.A. § 5110.  Because he filed his claim 
within a year of service, the effective date should be the 
day following his release from service-in this case, 
November 30, 1973.

As to the veteran's right ear hearing loss, the salient point 
to be made is that no claim was filed until November 26, 
1996.  The November 1996 application was not received within 
one year after the veteran's separation from military 
service.  Id.  Therefore, the veteran's claim must be denied 
unless the record contains an earlier informal claim.  38 
C.F.R. § 3.155.

As to whether the record contains an earlier informal claim, 
the Board notes that service medical records include a one-
time diagnosis of bilateral hearing loss.  See April 1973 
physical profile.  Following military service, the veteran 
filed the December 1973 application, but as noted above, this 
application was for left ear hearing loss only.  The veteran 
testified in 1999 that he intended his December 5, 1973, 
application to serve as a claim of service connection for 
both left and right ear hearing loss.  However, the plain 
language of the 1973 application itself is clear.  He sought 
service connection for a unilateral hearing loss on the left 
side only.  The Board consequently concludes that the record 
is devoid of any communication from the veteran, his 
representative, or anyone else authorized to act on the 
veteran's behalf that could act as a claim of service 
connection for right ear hearing loss until November 1996.  
The result is that the date of claim controls the effective 
date--in this case, November 26, 1996.

ORDER

The appeal of the November 18, 1999, denial of a claim of 
clear and unmistakable error in a March 1997 award of 
November 26, 1996, as the effective date for a grant of 
service connection for tinnitus is dismissed.  

The assignment of November 30, 1973, for the award of service 
connection for left ear hearing loss, is granted.  

Entitlement to an effective date prior to November 26, 1996, 
for the award of service connection for right ear hearing 
loss is denied.


REMAND

Turning to the claim for a higher evaluation for the 
veteran's bilateral hearing loss, the Board notes that the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) in Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999) indicated that a distinction must be made between a 
veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  In the current appeal, 
the hearing loss rating question was placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating.  Moreover, the issues involve staged 
ratings.  (The RO assigned a noncompensable rating from 
November 26, 1996, and a 20 percent rating from May 10, 
1999.)  Additionally, in light of the award of an earlier 
effective date for service connection for left ear hearing 
loss, consideration must now be given to the rating(s) to be 
assigned from November 30, 1973.  

In order to afford the RO first opportunity to rate the 
service-connected disability from November 30, 1973, and to 
avoid possible prejudice to the veteran, a remand is 
required.  Fenderson, supra.

This case is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  

2.  The RO should schedule the veteran 
for a VA audiological examination.  The 
examiner should review the entire claims 
folder.  Clinical findings should be 
elicited so that both old and new rating 
criteria may be applied.  See 38 C.F.R. 
§§ 4.85, 4.86, 4.86a, 4.87 (1998); 
38 C.F.R. §§ 4.85, 4.86 (2000).  The RO 
should also address the rating(s) to be 
assigned since November 30, 1973.  
Fenderson, supra.  Consideration should 
be given to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), including all 
notification and duty to assist 
provisions of the new law that must now 
be met.  

3.  The RO should then review the claim.  
If any benefit sought is denied, a SSOC 
should be issued that addresses the claim 
as an appeal from an original award, see 
Fenderson, supra, and considers the 
rating criteria applicable to the 
veteran's case since November 30, 1973.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until further notice is 
received.  The purpose of this remand is to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of the remanded 
issue.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



